DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2020 and 12/22/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests incorporating ‘regenerative energy’ or ‘regenerative braking’ into the revised title.

Drawings
The drawings are objected to because
Fig. 1 functional block 100 “EPSECU” should be written as -- EPS ECU --, with a space between ‘EPS’ and ‘ECU’, as it is in paragraph 0022 (page 6, line 20) of the specification.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "electronic control device" as referred to in claims 1-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an electronic control device configured to: create a speed profile in which a speed of the vehicle is predicted” as in claim 1 (lines 5-6)
“an electronic control device configured to: estimate a predicted amount of the regenerative energy to be recovered” as in claim 1 (lines 5&7)
“an electronic control device configured to: decide the power source to be used for traveling” as in claim 1 (lines 5&9)
“the electronic control device is configured to: estimate the predicted amount of the regenerative energy for each period divided at timings when the speed profile of the vehicle in the speed profile is zero” as in claim 2 (lines 1-2&3-4)
“the electronic control device is configured to: derive, for each period, driving energy to be supplied to the electric motor” as in claim 2 (lines 1-2&6)
“the electronic control device is configured to: decide that energy is supplied to the electric motor by an amount of the driving energy used for traveling, in the period” as in claim 2 (lines 1-2&8-9)
“the electronic control device is configured to … set the period and one or more subsequent consecutive periods as one connection period” as in claim 3 (lines 1-2)
“the electronic control device is configured to … derive the driving energy to be supplied to the electric motor” as in claim 3 (lines 1-2&3-4)
“the electronic control device is configured to … decide that energy is supplied to the electric motor by an amount of the driving energy and used for traveling” as in claim 3 (lines 1-2&5-6)
“the electronic control device is configured to derive the driving energy so as to be smaller than the predicted amount of energy when a demand to generate exhaust heat of the internal combustion engine is acquired as the thermal information” as in claim 4 (lines 1-4)
“the electronic control device is configured to derive the driving energy so as to be smaller than the predicted amount of the regenerative energy when a demand to cool the storage battery is acquired as the thermal information” as in claim 5 (lines 1-4)
“the electronic control device is configured to derive the driving energy so as to be larger than the predicted amount of the regenerative energy when a demand to heat the storage battery is acquired as the thermal information” as in claim 6 (lines 1-4)
“the electronic control device is configured to further acquire a position of a charging facility” as in claim 7 (lines 1-2)
“the electronic control device is configured to … derive the driving energy such that stored energy of the storage battery becomes small as the vehicle approaches the charging facility” as in claim 7 (lines 1-4)
“the electronic control device is configured to further acquire a position of a facility of an electric power providing destination” as in claim 8 (lines 1-3)
“the electronic control device is configured to … derive the driving energy such that the stored energy of the storage battery becomes large as the vehicle approaches the facility of the electric power providing destination” as in claim 8 (lines 1-5)
“the electronic control device is configured to create the speed profile based on a past travel history” as in claim 9 (lines 1-2)
“a travel control device configured to: create a speed profile in which a speed of the vehicle is predicted” as in claim 12 (lines 6-7)
“a travel control device configured to: … estimate a predicted amount of the regenerative energy to be recovered” as in claim 12 (lines 6&8)
“a travel control device configured to: … decide the power source to be used for traveling” as in claim 12 (lines 6&10)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-9 use the claim limitation “electronic control device” which has not been further described in the specification or displayed in the drawings to properly convey sufficient structure of what “electronic control device” entails (also discussed in Claim Interpretation). In this way it fails to satisfy the written description requirement.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “electronic control device”, as written in Claims 1-9, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation "electronic control device" when found in the specification does not further describe the limitation from the claims and does not provide sufficient structure. Examiner interprets the "electronic control device" to be similar to an 'electronic control unit (ECU)' for matters of examination. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 

Regarding claims 1 and 10-12 use the claim limitation “based on the predicted amount of the regenerative energy and thermal information” (claim 1 lines 9&10; claim 10 lines 9&10; claim 11 lines 9&10; claim 12 lines 10&11). It is unclear if the limitation is saying “the predicted amount of the regenerative energy” and “the predicted thermal information” or if the term “predicted” only refers to the amount of regenerative energy, but not the thermal information. Wherein if it is interpreted as the former (“predicted” refers to both entities), “the predicted thermal information” has not yet been addressed in the claim limitations. Therefore, it is unclear the metes and bounds of the claim language as it stands and claims 1 and 10-12 are rendered indefinite. Examiner interprets that only the regenerative energy is being predicted and not the thermal information. 
Appropriate clarification and correction are required.
Regarding claims 2-9, these claims are either directly or indirectly dependent upon a rejected base claim and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Regarding claims 2 and 3, they recite the claim limitation “and decide that energy is supplied” (claim 2 line 8; claim 3 lines 5&6). It is unclear whether the claim language “that energy” refers to the regenerative energy described prior in the claim, the driving energy described just after this line in the claim, or if it refers to the idea that energy in general is being supplied to the electric motor. Therefore, it is unclear the metes and bounds of the claim language as it stands and claims 2 and 3 are rendered indefinite. Examiner interprets “that energy” is relating to general energy being supplied to the electric motor. 
Appropriate clarification and correction are required.
Regarding claims 3-8, these claims are either directly or indirectly dependent upon a rejected base claim and therefore are also rejected under this section for at least their dependency upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanterpool et al (US 2020/0346649 A1, hereinafter Vant).

Regarding claim 1, Vant teaches a travel control device [0018- “a coasting guidance and control system”; 0099- wherein a hybrid vehicle can include many systems including propulsion, braking, transmission, and navigation among others, in which “each of these systems can include one or more mechanisms, devices, elements,” etc. Combining devices with the systems could lead towards controlling the travel] mounted on a vehicle [abstract- “hybrid vehicle”] including an electric motor [0030] and an internal combustion engine [abstract] that are power sources and a storage battery that stores energy for driving the electric motor [0029- “traction battery 368” and “energy that may be stored by the traction battery”; 0030- “the traction ]  and regenerative energy recovered by regenerative braking of the electric motor [abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”], the travel control device comprising
an electronic control device [0103- wherein an autonomous driving module is described to “control the hybrid vehicle or one or more systems thereof”] configured to:
create a speed profile in which a speed of the vehicle is predicted [0034- wherein the coasting guidance system can be configured to learn the vehicle’s “deceleration profiles”; 0040- wherein the coasting guidance system may determine “the optimal braking location and the optimum velocity at the braking location” and these may be based on an approach to speed determined from “statistical analysis of driver behavior patterns”; 0047- wherein the “energy module determines the predicted braking location 145 and the associated speed based on a road condition”; 0091- wherein data stores can included traffic rules data which can include “speed limit data”, thus predicted potential future speed of the vehicle];
estimate a predicted amount of the regenerative energy to be recovered, based on the speed profile [0039- wherein “the regenerative braking event 110 is a regenerative function along a braking profile” where braking profile gives an indication of the reducing speed action; 0045- wherein the energy model determines “the estimated energy value based on a predicted regenerative braking energy from the predicted braking event”, relating the braking profile and regenerative braking event to the regenerative energy to be recovered]; and
decide the power source to be used for traveling, based on the predicted amount of the regenerative energy and thermal information indicating a demand related to heat of the vehicle [0022- wherein “energy savings can be applied to delaying a start of an internal combustion engine in the hybrid vehicle 100 by keeping the hybrid vehicle 100 in electric-only mode” thus, determining the power source to be the electric motor and battery over the engine; 0025- wherein power demand profiles relate energy demand to energy savings in order to determine engine start cycles; 0050- wherein the energy module may “rerate the energy savings value 150 based on other factors, such as temperature of the traction battery” where temperature relates to heat of a vehicle component].

Regarding claim 10, Vant teaches a travel control method [abstract; 0018] executed by a travel control device [0018- “a coasting guidance and control system”; 0099- wherein a hybrid vehicle can include many systems including propulsion, braking, transmission, and navigation among others, in which “each of these systems can include one or more mechanisms, devices, elements,” etc. Combining devices with the systems could lead towards controlling the travel] mounted on a vehicle [abstract- “hybrid vehicle”] including an electric motor [0030] and an internal combustion engine [abstract] that are power sources and a storage battery that stores energy for driving the electric motor [0029- “traction battery 368” and “energy that may be stored by the traction battery”; 0030- “the traction] and regenerative energy recovered by regenerative braking of the electric motor [abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”], the travel control method comprising:
creating a speed profile in which a speed of the vehicle is predicted [0034- wherein the coasting guidance system can be configured to learn the vehicle’s “deceleration profiles”; 0040- wherein the coasting guidance system may determine “the optimal braking location and the optimum velocity at the braking location” and these may be based on an approach to speed determined from “statistical analysis of driver behavior patterns”; 0047- wherein the “energy module determines the predicted braking location 145 and the associated speed based on a road condition”; 0091- wherein data stores can included traffic rules data which can include “speed limit data”, thus predicted potential future speed of the vehicle];
estimating a predicted amount of the regenerative energy to be recovered, based on the speed profile [0039- wherein “the regenerative braking event 110 is a regenerative function along a braking profile” where braking profile gives an indication of the reducing speed action; 0045- wherein the energy model determines “the estimated energy value based on a predicted regenerative braking energy from the predicted braking event”, relating the braking profile and regenerative braking event to the regenerative energy to be recovered]; and
deciding the power source to be used for traveling, based on the predicted amount of the regenerative energy and thermal information indicating a demand related to heat of the vehicle [0022- wherein “energy savings can be applied to delaying a start of an internal combustion engine in the hybrid vehicle 100 by keeping the hybrid vehicle 100 in electric-only mode” thus, determining the power source to be the electric motor and battery over the engine; 0025- wherein power demand profiles relate energy demand to energy savings in order to determine engine start cycles; 0050- wherein the energy module may “rerate the energy savings value 150 based on other factors, such as temperature of the traction battery” where temperature relates to heat of a vehicle component].

Regarding claim 11, Vant teaches a non-transitory storage medium storing instructions that are executable by one or more processors [0005] mounted on a vehicle [abstract- “hybrid vehicle”]  including an electric motor [0030] and an internal combustion engine [abstract] that are power sources and a storage battery that stores energy for driving the electric motor [0029- “traction battery 368” and “energy that may be stored by the traction battery”; 0030- “the traction] and regenerative energy recovered by regenerative braking of the electric motor [abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”], and that cause the one or more processors to perform functions comprising:
creating a speed profile in which a speed of the vehicle is predicted [0034- wherein the coasting guidance system can be configured to learn the vehicle’s “deceleration profiles”; 0040- wherein the coasting guidance system may determine “the optimal braking location and the optimum velocity at the braking location” and these may be based on an approach to speed determined from “statistical analysis of driver behavior patterns”; 0047- wherein the “energy module determines the predicted braking location 145 and the associated speed based on a road condition”; 0091- wherein data stores can included traffic rules data which can include “speed limit data”, thus predicted potential future speed of the vehicle];
estimating a predicted amount of the regenerative energy to be recovered, based on the speed profile [0039- wherein “the regenerative braking event 110 is a regenerative function along a braking profile” where braking profile gives an indication of the reducing speed action; 0045- wherein the energy model determines “the estimated energy value based on a predicted regenerative braking energy from the predicted braking event”, relating the braking profile and regenerative braking event to the regenerative energy to be recovered]; and
deciding the power source to be used for traveling, based on the predicted amount of the regenerative energy and thermal information indicating a demand related to heat of the vehicle [0022- wherein “energy savings can be applied to delaying a start of an internal combustion engine in the hybrid vehicle 100 by keeping the hybrid vehicle 100 in electric-only mode” thus, determining the power source to be the electric motor and battery over the engine; 0025- wherein power demand profiles relate energy demand to energy savings in order to determine engine start cycles; 0050- wherein the energy module may “rerate the energy savings value 150 based on other factors, such as temperature of the traction battery” where temperature relates to heat of a vehicle component].

Regarding claim 12, Vant a vehicle [abstract- “hybrid vehicle”] comprising:
an electric motor that is a power source [0030];
an internal combustion engine that is a power source [abstract];
a storage battery that stores energy for driving the electric motor [0029- “traction battery 368” and “energy that may be stored by the traction battery”; 0030- “the traction] and regenerative energy recovered by regenerative braking of the electric motor [abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”]; and
a travel control device [0018- “a coasting guidance and control system”; 0099- wherein a hybrid vehicle can include many systems including propulsion, braking, transmission, and navigation among others, in which “each of these systems can include one or more mechanisms, devices, elements,” etc. Combining devices with the systems could lead towards controlling the travel] configured to:
create a speed profile in which a speed of the vehicle is predicted [0034- wherein the coasting guidance system can be configured to learn the vehicle’s “deceleration profiles”; 0040- wherein the coasting guidance system may determine “the optimal braking location and the optimum velocity at the braking location” and these may be based on an approach to speed determined from “statistical analysis of driver behavior patterns”; 0047- wherein the “energy module determines the predicted braking location 145 and the associated speed based on a road condition”; 0091- wherein data stores can included traffic rules data which can include “speed limit data”, thus predicted potential future speed of the vehicle];
estimate a predicted amount of the regenerative energy to be recovered, based on the speed profile [0039- wherein “the regenerative braking event 110 is a regenerative function along a braking profile” where braking profile gives an indication of the reducing speed action; 0045- wherein the energy model determines “the estimated energy value based on a predicted regenerative braking energy from the predicted braking event”, relating the braking profile and regenerative braking event to the regenerative energy to be recovered]; and
decide the power source to be used for traveling, based on the predicted amount of the regenerative energy and thermal information indicating a demand related to heat of the vehicle [0022- wherein “energy savings can be applied to delaying a start of an internal combustion engine in the hybrid vehicle 100 by keeping the hybrid vehicle 100 in electric-only mode” thus, determining the power source to be the electric motor and battery over the engine; 0025- wherein power demand profiles relate energy demand to energy savings in order to determine engine start cycles; 0050- wherein the energy module may “rerate the energy savings value 150 based on other factors, such as temperature of the traction battery” where temperature relates to heat of a vehicle component].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vant in view of Naumann et al (US 2016/0082947 A1, hereinafter Naumann).

Regarding claim 2, Vant further discloses the travel control device of claim 1
wherein the electronic control device is configured to:
	estimate the predicted amount of the regenerative energy … , based on the speed profile [Vant: 0039- wherein “the regenerative braking event 110 is a regenerative function along a braking profile” where braking profile gives an indication of the reducing speed action; 0045- wherein the energy model determines “the estimated energy value based on a predicted regenerative braking energy from the predicted braking event”, relating the braking profile and regenerative braking event to the regenerative energy to be recovered]; and
	derive, … , driving energy to be supplied to the electric motor based on the thermal information and the predicted amount of the regenerative energy … [Vant: 0022- wherein estimated energy is determined from a braking event and energy savings may be determined “from a difference between the actual energy captured during regenerative braking event 110 and the estimated energy from the predicted braking event 115” and further the energy savings can be applied to delay the start of an internal combustion engine by keeping the vehicle in “electric-only mode” which is sustained by the electric motor/machine; 0050- wherein the energy module rates the energy savings value based on factors such as temperature of the traction battery; 0053- wherein driver energy demand is calculated from the driver power demand for instances when the internal combustion engine is off depending on an engine start threshold condition], and decide that energy is supplied to the electric motor by an amount of the driving energy and used for traveling [Vant: 0022- wherein estimated energy is determined from a braking event and energy savings may be determined “from a difference between the actual energy captured during regenerative braking event 110 and the estimated energy from the predicted braking event 115” and further the energy savings can be applied to delay the start of an internal combustion engine by keeping the vehicle in “electric-only mode” which is sustained by the electric motor/machine; 0053- wherein driver energy demand is calculated from the driver power demand for instances when the internal combustion engine is off depending on an engine start threshold condition].

However, Vant does not teach applying the energy predictions for each period divided at timings when the speed of the vehicle in the speed profile is zero.
Naumann, in the same field of endeavor, teaches applying the energy predictions for each period divided at timings when the speed of the vehicle in the speed profile is zero [Naumann: 0014- wherein a route is divided into sub-segments, which join at segment boundaries which can be “provided at positions of the route at which a gradient of a specified upper and/or lower speed limit changes” or “provided at positions of the route at which a gradient of an upper and/or lower energy limit changes” in which the energy limit is the sum of the potential energy at the route position and the kinetic energy at a speed that corresponds to the speed limit. These upper and lower limits could set a speed of zero as a lower bound in which to divide a segment, or the corresponding kinetic energy value increasing to a certain value could be an indicator of a low speed].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predicted regenerative energy information of Vant with the period division determination of Naumann. One of ordinary skill in the art would have been motivated to make this modification for the benefit of optimizing fuel consumption by being able to obtain fuel results for various speeds or situations, reducing the complexity and improving the accuracy of the optimization [Naumann: 0042].

Regarding claim 9, Vant further discloses the travel control device of claim 1, 
wherein the electronic control device is configured to create the speed profile [Vant: 0034- wherein the coasting guidance system can be configured to learn the vehicle’s “deceleration profiles”; 0040- wherein the coasting guidance system may determine “the optimal braking location and the optimum velocity at the braking location” and these may be based on an approach to speed determined from “statistical analysis of driver behavior patterns”; 0047- wherein the “energy module determines the predicted braking location 145 and the associated speed based on a road condition”; 0091- wherein data stores can included traffic rules data which can include “speed limit data”, thus predicted potential future speed of the vehicle].
 
However, Vant does not teach a speed profile based on past travel history.
Naumann, in the same field of endeavor, does teach a speed profile based on past travel history [Naumann: 0032- wherein a route information system can provide information about the route ahead of the vehicle, and the most probable route can be determined “in a manner known per se also from historical travel data about previously traveled routes”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the speed profile of Vant to include the historical travel data of Naumann. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing further information on fuel-consumption-related parameters and speed limits whether it be legal specifications or recommended speeds [Naumann: 0033], as well as determining a more probable route the user will take and having empirical values reference for consumption-related information for various road types [Naumann: 0036 & 0037].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vant and Naumann in view of Pal et al (US 2021/0164792 A1, hereinafter Pal).

Regarding claim 3, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to set the period … [Naumann: 0014- wherein a route is divided into sub-segments, which join at segment boundaries which can be “provided at positions of the route at which a gradient of a specified upper and/or lower speed limit changes” or “provided at positions of the route at which a gradient of an upper and/or lower energy limit changes” in which the energy limit is the sum of the potential energy at the route position and the kinetic energy at a speed that corresponds to the speed limit. These upper and lower limits could set a speed of zero as a lower bound in which to divide a segment, or the corresponding kinetic energy value increasing to a certain value could be an indicator of a low speed] , derive the driving energy to be supplied to the electric motor based on the thermal information and a predicted amount of the regenerative energy in the … period [Vant: 0022- wherein estimated energy is determined from a braking event and energy savings may be determined “from a difference between the actual energy captured during regenerative braking event 110 and the estimated energy from the predicted braking event 115” and further the energy savings can be applied to delay the start of an internal combustion engine by keeping the vehicle in “electric-only mode” which is sustained by the electric motor/machine; 0050- wherein the energy module rates the energy savings value based on factors such as temperature of the traction battery; 0053- wherein driver energy demand is calculated from the driver power demand for instances when the internal combustion engine is off depending on an engine start threshold condition], and decide that energy is supplied to the electric motor by an amount of the driving energy and used for traveling, in the … period [Vant: 0022- wherein estimated energy is determined from a braking event and energy savings may be determined “from a difference between the actual energy captured during regenerative braking event 110 and the estimated energy from the predicted braking event 115” and further the energy savings can be applied to delay the start of an internal combustion engine by keeping the vehicle in “electric-only mode” which is sustained by the electric motor/machine; 0053- wherein driver energy demand is calculated from the driver power demand for instances when the internal combustion engine is off depending on an engine start threshold condition].

However, Vant and Naumann do not teach that when a length of any of the periods is less than a first period, set the period and one or more subsequent consecutive periods as one connection period. Vant and Naumann also do not teach to use connection periods in place of a period segment.
Pal, in the same field of endeavor, teaches that when a length of any of the periods is less than a first period, set the period and one or more subsequent consecutive periods as one connection period, as well as using connection periods in place of a period segment [Pal: 0053- wherein routes are constructed through modular combinations of adjacent route segments and route segments can be variable in length, have a uniform length, or have a predetermined threshold for allowable distance of the length, the segments also use ‘intersections’ such as stop signs or traffic lights as indicators to create segments, but if the threshold for the minimum length isn’t met then route segments can be otherwise defined which could include a combination of segments in a different form; 0054: wherein the section of road connecting two intersections can form any number of route segments such that each route segment is of a uniform length or within the thresholds].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the period segmentation of Naumann as applied to the energy calculations of Vant with combined period segmentation method of Pal. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving the gathering of parameters associated with particular route segments [Pal: 0055] as well as providing the opportunity for a more modular journey as the adjacent route segments can have more variability in length if needed to be longer than a segment between stopping [Pal: 0053].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vant and Naumann in view of Chopard et al (US 2021/0394580 A1, hereinafter Chopard).

Regarding claim 4, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to derive the driving energy … and a predicted amount of the regenerative energy relative to … thermal information [Vant: abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”; 0050: wherein the energy module rerates energy savings based on other factors, such as temperature and state of charge of the battery, for example, braking data may have been derived at nominal battery temperatures so the energy module may decrease the determined energy savings value at higher battery temperatures to compensate for battery charging deficiencies].
However, Vant and Naumann do not teach deriving the driving energy so as to be smaller than the predicted amount of the regenerative energy when a demand to generate exhaust heat of the internal combustion engine is acquired as the thermal information.
Chopard, in the same field of endeavor, teaches deriving the driving energy so as to be smaller than the predicted amount of the regenerative energy when a demand to generate exhaust heat of the internal combustion engine is acquired as the thermal information [Chopard: 0080- wherein thermal is described as “the need to heat or cool one of the elements of the system or the vehicle, such as a battery, an internal combustion engine”; 0206- wherein a high heating request can be issued to raise engine coolant temperature quickly; 0209- wherein a thermal operating mode is selected as a result of a thermal request; 0237- wherein there is a check to ensure the level of energy available via the battery or via the fuel available is sufficient for the thermal demand; 0238- and where the energy level check typically consists of ensuring that at least 30% of the maximum capacity of the batteries is available, which can also take into account the estimation of the energy level when arriving at the destination, so the demand is taking into account the energy level for the drive and will gather real-time estimates and as the energy is used, there will be a decrease in energy level].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the energy derivation of adjusting to thermal information of Vant and Naumann with the energy adjustment based on a thermal demand of the internal combustion engine of Chopard. One of ordinary skill in the art would have been motivated to make this modification for the benefit of ensuring the operation of the combustion engine under optimal thermal conditions [Chopard: 0204] as well as being able to further optimize the battery and have more sufficient energy estimates [Naumann: 0042].

Regarding claim 5, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to derive the driving energy … and a predicted amount of the regenerative energy relative to … thermal information [Vant: abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”; 0050: wherein the energy module rerates energy savings based on other factors, such as temperature and state of charge of the battery, for example, braking data may have been derived at nominal battery temperatures so the energy module may decrease the determined energy savings value at higher battery temperatures to compensate for battery charging deficiencies].

However, Vant and Naumann do not teach deriving the driving energy so as to be smaller than the predicted amount of the regenerative energy when a demand to cool the storage battery is acquired as the thermal information.
Chopard, in the same field of endeavor, teaches deriving the driving energy so as to be smaller than the predicted amount of the regenerative energy when a demand to cool the storage battery is acquired as the thermal information [Chopard: 0080- wherein thermal is described as “the need to heat or cool one of the elements of the system or the vehicle, such as a battery, an internal combustion engine”; 0237- wherein there is a check to ensure the level of energy available via the battery or via the fuel available is sufficient for the thermal demand; 0238- and where the energy level check typically consists of ensuring that at least 30% of the maximum capacity of the batteries is available, which can also take into account the estimation of the energy level when arriving at the destination, so the demand is taking into account the energy level for the drive and will gather real-time estimates and as the energy is used, there will be a decrease in energy level; 0243- wherein cooling for batteries may be used under conditions of hot weather, fast charging mode, or a heavy load on board; 0245- wherein the thermal mode selector will utilize different cooling systems if the battery charge level permits].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the energy derivation of adjusting to thermal information of Vant and Naumann with the energy adjustment based on a thermal demand of the battery of Chopard. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being sure the battery is an optimal temperature range for use [Chopard: 0227] as well as being able to further optimize the battery and have more sufficient energy estimates [Naumann: 0042].

Regarding claim 6, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to derive the driving energy … and a predicted amount of the regenerative energy relative to … thermal information [Vant: abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”; 0050: wherein the energy module rerates energy savings based on other factors, such as temperature and state of charge of the battery, for example, braking data may have been derived at nominal battery temperatures so the energy module may decrease the determined energy savings value at higher battery temperatures to compensate for battery charging deficiencies].

However, Vant and Naumann do not teach deriving the driving energy so as to be larger than the predicted amount of the regenerative energy when a demand to heat the storage battery is acquired as the thermal information.
Chopard, in the same field of endeavor, teaches deriving the driving energy so as to be larger than the predicted amount of the regenerative energy when a demand to heat the storage battery is acquired as the thermal information [Chopard: 0080- wherein thermal is described as “the need to heat or cool one of the elements of the system or the vehicle, such as a battery, an internal combustion engine”; 0237- wherein there is a check to ensure the level of energy available via the battery or via the fuel available is sufficient for the thermal demand; 0238- and where the energy level check typically consists of ensuring that at least 30% of the maximum capacity of the batteries is available, which can also take into account the estimation of the energy level when arriving at the destination, so the demand is taking into account the energy level for the drive and will gather real-time estimates and as the energy is used, there will be a decrease in energy level unless there is additional gain during the journey; 0224- wherein batteries are suitable for forming a source of calories, and when they give off heat, some of the calories created can be stored in the calorie storages, increasing the battery energy; 0235- wherein a battery may have a heating request in a case of starting the vehicle or switching from engine use to battery use].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the energy derivation of adjusting to thermal information of Vant and Naumann with the energy adjustment based on a thermal demand of the battery of Chopard. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being sure the battery is an optimal temperature range for use [Chopard: 0227] as well as being able to further optimize the battery and have more sufficient energy estimates [Naumann: 0042].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vant and Naumann in view of Engman et al (US 2015/0025727 A1, hereinafter Engman).

Regarding claim 7, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to … derive the driving energy … of the storage battery … [Vant: abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”].

However, Vant and Naumann do not teach further acquiring a position of a charging facility, and derive the driving energy such that stored energy of the storage battery becomes small as the vehicle approaches the charging facility.
Engman, in the same field of endeavor, teaches further acquiring a position of a charging facility, and derive the driving energy such that stored energy of the storage battery becomes small as the vehicle approaches the charging facility [Engman: 0029- wherein it describes having knowledge of predetermined route conditions and availability of electric charging stations and fueling stations. Further, optimization “completely discharge the battery of the vehicle if it is known that a charging station is available” whether as the final destination or along the route].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified electronic control device and battery storage of Vant and Naumann with the charging facility and battery conditions of Engman. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being more cost effective as optimization with respect to cost relates to the total driving cost for the distance, and this may be used to change the drive mode of the vehicle depending on whether using fuel is more expensive than using electricity and recharging the battery or vice versa [Engman: 0033].

Regarding claim 8, Vant and Naumann further disclose the travel control device of claim 2, wherein the electronic control device is configured to … derive the driving energy … of the storage battery … [Vant: abstract- “determining an estimated energy value based on a predicted regenerative braking energy from a predicted braking event”; 0044- “the voltage and current entering the traction battery 368 during the regenerative braking event may be monitored by the coasting guidance system 380 and/or the regenerative braking system 365 to determine the actual energy”].

However, Vant and Naumann do not teach further acquiring a position of a facility of an electric power providing destination, and derive the driving energy such that stored energy of the storage battery becomes large as the vehicle approaches the facility of the electric power providing destination.
Engman, in the same field of endeavor, teaches further acquiring a position of a facility of an electric power providing destination, and derive the driving energy such that stored energy of the storage battery becomes large as the vehicle approaches the facility of an electric power providing destination [Engman: 0029- wherein it describes having knowledge of predetermined route conditions and availability of electric charging stations and fueling stations. Further, optimization “completely discharge the battery of the vehicle if it is known that a charging station is available” whether as the final destination or along the route, and if the locations of fuel stations along the route are known, fuel powering the internal combustion engine can be used if preferable over the use of electric which in turn would save and not deplete the stored energy]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified electronic control device and battery storage of Vant and Naumann with the facility of an electric power providing destination and battery conditions of Engman. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being more cost effective as optimization with respect to cost relates to the total driving cost for the distance, and this may be used to change the drive mode of the vehicle depending on whether using fuel is more expensive than using electricity and recharging the battery or vice versa [Engman: 0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taguchi (US 2011/0046835 A1) teaches a travel control system that reconfigures driving sections and updates the travel plan utilizing deceleration and decelerating intervals.
Pursifull et al (US 2019/0217844 A1) teaches drive mode decisions as a result of thermal demands and their thresholds, as well as kinetic energy information.
Oh (US 2020/0290464 A1) teaches regenerative braking and battery temperature conditions as part of a towing mode of an electric vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 8:30-6:15 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/14/2022